DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi et al. (4,849,275).  Regarding claim 1, Hamaguchi et al. discloses a honeycomb filter comprising: a pillar-shaped honeycomb substrate having a porous partition wall disposed so as to surround a plurality of cells serving as a fluid through channel extending from a first end face to a second end face; and a plugging portion provided at an open end on the first end face side or the second end face side of each of the cells, wherein the partition wall constituting the honeycomb substrate is composed of a ceramic porous material, a total volume of pores of from 0.5-5 µm in diameter relative to the total pore volume is not less than 80% (Col. 5, lines 15-32) which overlaps the claimed range of a ratio of a volume of pores having a pore diameter of 10 µm or less with respect to a total pore volume of the partition wall measured by a mercury press-in method is 85 to 95%, and an average pore diameter of the partition wall measured by the mercury press-in method is 4 to 10 μm.  Note, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi et al. (4,849,275) in view of Behan et al. (US 2019/0314760).
Regarding claim 2, Hamaguchi et al. essentially discloses the features of the claimed invention except a tortuosity factor of pores formed in the partition wall, determined by a microstructural analysis is 1.31 or less.
Behan et al. teaches that it is conventional to provide partition wall of the substrate in the range from 1 to about 10 and such configuration facilitates the loading of catalyst within the pores of the substrate (para 0022 and 0034). 
Thus, it would have been obvious in view of Behan et al. to one having ordinary skill in the art to modify the honeycomb filter of Hamaguchi et al. with the tortuosity factor as taught by Behan in order to gain the above benefit.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi et al. (4,849,275) in view of Nagai et al. (US 2019/0178126).
Regarding claims 3 and 4, Hamaguchi et al. essentially discloses the features of the claimed invention except a depth of pores at a surface of the partition wall, determined by a laser microscope is 2.3m or less.
Nagai et al. teaches that it is conventional to provide the partition walls having an average pore depth of 1.5 um or more and 3.5 um or less and a porosity of from 50-60% in order to provide a filter with improved collection efficiency of the particulate matter (para 0014-0015).
Thus, it would have been obvious in view of Nagai et al. to one having ordinary skill in the art to modify the device Hamaguchi et al. with a depth of pores as taught by Nagai et al. in order to gain the above advantage. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774